PER CURIAM:
Vernarde Cotton, a federal prisoner, appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on Cotton’s 28 U.S.C. § 2241 (2000) petition, and denying his Fed.R.Civ.P. 59(e) motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cotton v. Francis, No. 3:06-cv-90031-FPS-JES, 2007 WL 777104 (N.D.W.Va. Mar. 12, 2007) & 2008 WL 857765 (Mar. 28, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.